Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment After Quayle Action -- Entered-in-Part
Applicant’s amendment, filed after the close of prosecution on July 16, 2021, is noted, and is being entered in part. Specifically, the specification amendment is entered and the claim amendment is not entered. 
MPEP 714.20(C) is explicit in the treatment of applicant’s papers under this condition:
(C) In an application in which prosecution on the merits is closed, i.e., after the issuance of an Ex Parte Quayle action, where an amendment is presented curing the noted formal defect and adding one or more claims some or all of which are in the opinion of the examiner not patentable, or will require a further search, the amendment in such a case will be entered only as to the formal matter. Applicant has no right to have new claims considered or entered at this point in the prosecution. 

In response to the closing of prosecution and the indication of only formal matters associated with the specification remaining in the Quayle action mailed May 17, 2021, applicant has submitted new claims 21-35. In this instance it appears as though a number of claims would be unpatenable in view of the provisions of one or more of 35 USC §112(a),(b) or (d) and/or 35 USC §112(¶1), (¶2) or (¶4).
Prosecution on the merits was closed in the office action mailed May 17, 2021.
Allowable Subject Matter
Claim 20 is allowed.
Conclusion
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.


	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616